               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA


                       Alexandria Division




THE WEST VIRGINIA BUSINESS
COLLEGE, ET. AL.,

     Plaintiffs,



V.                                Civil Action No. l:18-cv-912



ACCREDITING COUNCIL FOR
INDEPENDENT COLLEGES AND
SCHOOLS,

     Defendant.


                          MEMORANDUM OPINION


     THIS MATTER comes before the Court on cross motions for


summary judgement pursuant to Rule 56 of the Federal Rules of

Civil Procedure.


     West Virginia Business College Incorporated (^^WVBC") and

John A. Tarr filed this action on April 9, 2018 against

Accrediting Council for Independent Colleges and Schools

C'ACICS") and Sarah Armstrong Tucker. The suit was initially

filed in the Northern District of West Virginia. However, on

July 20, 2018, that Court granted ACICS' motion to transfer

venue to this Court, thereby severing the claims and

transferring the action only as to ACICS. In its originally

filed complaint, WVBC asserted claims of 1) violation of its
